Citation Nr: 0532839	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart 
disorder/hypertension. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased (compensable) evaluation for 
arthritis of both knees.  

4.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 22 years of active service when he 
retired in September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously before the Board in March 2001 and 
December 2003.  

The issues of service connection for PTSD and increased 
evaluations for degenerative disc disease of the cervical 
spine and degenerative disc disease and arthritis of the 
lumbar spine are remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have any current heart disease; and 
diastolic blood pressure readings predominantly of 90 mm or 
more or systolic blood pressure readings predominantly of 160 
or more have not been demonstrated.  

2.  Current arthritic changes have been found in either knee.  

3.  Limitation of motion has not been demonstrated in either 
knee.

4.  There has been no demonstration of subluxation or lateral 
instability of the left or right knee.


CONCLUSIONS OF LAW

1.  A heart disorder, to include cardiovascular disease or 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The criteria for a compensable evaluation for arthritis 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).

3.  The criteria for a compensable evaluation for arthritis 
of the right knee have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

Discussions in the August 1995 rating determination, the 
August 1998 statement of the case, the August 1998, March 
2003, and January 2005 supplemental statements of the case, 
and June 2001, October 2001, and June 2004 VCAA letters, 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
VCAA letters advised the veteran of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The June 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the August 1995 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  After the notice was provided, the veteran did 
not identify any additional information or evidence.  The 
veteran had the opportunity to have his claim adjudicated 
after receiving the VCAA notice and having the opportunity to 
submit additional evidence or information.  All required 
notification has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the VCAA's duty to assist provisions.  The veteran has 
been afforded several VA examinations in connection with his 
claim.  The veteran's representative has contended in general 
that all claims, but that for service connection for a heart 
disease, should be remanded for VA examinations.  There has 
been, however, no allegation of a change in the knee 
disabilities since the last VA examination, or that the last 
VA examination was inadequate.

All available service medical, VA, and private treatment 
records have also been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pertinent laws and regulations provide that cardiovascular 
disease, to include hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reveal that his blood 
pressure was measured on numerous occasions.  His systolic 
blood pressure was always below 160, and his diastolic blood 
pressure was always below 90; except as follows:  In May 
1979, it was 138/96.  His blood pressure was 124/90 at the 
time of an August 1981 visit.  In October 1981, the veteran 
had blood pressure readings of 140/90, 104/66, 130/80, and 
120/80.  In August 1983, the veteran's blood pressure was 
130/90.  In December 1989, the veteran's blood pressure was 
128/94.

An echocardiogram performed in June 1989 was normal.

At the time of his July 1992 retirement physical, the 
veteran's blood pressure was 120/68.  On his retirement 
report of medical history, the veteran checked the "no" box 
when asked if he had or had ever had hypertension.

At the time of a December 1992 VA examination, the veteran 
was noted to have a regular pulse.  His blood pressure was 
118/86 when sitting and 120/90 when standing.  After running 
in place for two minutes his blood pressure was 120/80 when 
sitting.  Two minutes later, his blood pressure was 118/90.  

Outpatient treatment records reveal a blood pressure reading 
of 130/86 at the time of a December 1992 visit.  

A stress test performed in May 1994 noted a hypertensive 
response to exercise.  

At the time of a May 1994 visit, the veteran was noted to 
have hypertension.  His blood pressure was 126/88.  In June 
1994, the veteran's blood pressure was 140/86.  During an 
August 1994 visit, the veteran's blood pressure was noted to 
be 131/80.  At the time of September 1994 visits, the 
veteran's blood pressures were 121/76 and 112/74.  

At the time of a September 1994 visit, the veteran reported 
having problems with hypertension.  His blood pressure was 
noted to be 116/84 when sitting.  At the time of an October 
1994 visit, the veteran's blood pressure was 140/90.  In 
February 1995, the veteran's blood pressure was 126/70 and 
was 132/74 when repeated.  In April 1995, the veteran's blood 
pressure was 124/76.  In July 1995, his blood pressure was 
128/82.  

In August 1995, the veteran was diagnosed as having 
hypertension.  He was prescribed medication.  A blood 
pressure reading of 142/84 was recorded.  At the time of a 
September 1995 visit, the veteran was noted to have a blood 
pressure reading of 126/84.

Between June 1997 and March 1998, the veteran's blood 
pressure was within normal limits.

At the time of his December 2000 hearing, the veteran 
testified that he could not recall having high blood pressure 
in service.  

The veteran was afforded VA examination in April 2002.  The 
examiner stated that the veteran was found to have mild 
elevation in his blood pressure in 1994.  He was noted to 
have taken hypertensive medication for awhile but stopped 
after twelve months and remained only on baby aspirin.  The 
examiner observed that the veteran's blood pressure had been 
mildly elevated from time to time but for the most part, the 
veteran stated that it was 130/75.

At the time of the examination, the veteran's blood pressure 
was 130/85.  His jugular venous pressure was not elevated.  
His apical impulse was within the midclavicular line in the 
fifth left intercostal space with no systolic or diastolic 
murmurs.  The lungs fields were clear.  

The examiner's impression was marginal hypertension.  He did 
not have any evidence of active coronary artery disease.  
Physical examination and electrocardiogram did not suggest 
that he had any significant evidence of ischemia.  

In December 2003, the Board remanded this matter for an 
opinion as to whether it was at least as likely as not that 
the veteran's borderline hypertension began during his period 
of service or was caused by disease, injury, or other event 
during service.  

In June 2004, the file was reviewed by a VA examiner.  The 
examiner noted that the veteran's blood pressure was 140/78 
on a May 2004 VA outpatient visit.  The examiner reported 
that the veteran's service medical records were completely 
reviewed.  The examiner observed that the veteran had had 
blood pressure readings of 118/80 in January 2004; 128/76, 
112/79, and 133/82 in March 2004; and 140/78 in May 2004.  

The examiner noted that the diagnosis of marginal 
hypertension at the time of the April 2002 VA examination had 
been based upon a review of the records for that examination 
which showed that an electrocardiogram performed in 1994 had 
been abnormal.  The examiner noted that the veteran was not 
currently receiving treatment for hypertension and that he 
had not been treated for hypertension since his 2002 
compensation examination.  

The examiner stated that following an extensive review of the 
file, it was his opinion that it was at least as likely as 
not that the veteran's marginal (borderline) elevated blood 
pressure began while in the military.  However, this was not 
disabling at present nor had it ever been disabling.  He 
noted that it was possible that in the future with normal 
aging process that the veteran would develop hypertension at 
a level that would necessitate treatment, but that he did not 
require treatment at present.  

The April 2002 and June 2004 VA examiners did not find 
evidence of active heart disease, and there is no other 
competent evidence of such disease.  Because there is no 
showing of current disease, the preponderance of the evidence 
is against service connection for such a disorder.  

Service connection is also not warranted for hypertension, as 
the veteran has not been found to have diastolic pressure 
readings predominantly above 90 mm or greater or isolated 
systolic pressure predominantly above 160 mm or greater with 
a diastolic blood pressure of less than 90.  The numerous 
readings taken in service, subsequent to service, and at the 
time of the VA examination, do reveal occasionally elevated 
readings in the past, but none in recent years.  

While the June 2004 VA examiner stated that it was at least 
as likely as not that the veteran's marginal (borderline) 
elevated blood pressures began in service, it was not 
disabling.  The United States Court of Veterans Appeals 
(Court) has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Under the rating schedule prior to January 12, 1998, the 
minimum compensable level of hypertension was shown where the 
disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Under the new rating criteria, hypertension is a disability 
only when confirmed by readings taken two or more times on 
three consecutive days.  Hypertension exists under the rating 
schedule when systolic readings are predominantly 160 or more 
or diastolic readings are predominantly 90 or more.  
38 C.F.R. § 4.104; Note 1, following Diagnostic Code 7101 
(2005).

The report of marginal or borderline hypertension alone does 
not satisfy the requirement that there be a current 
disability.  Since there is no competent evidence of 
hypertension as a current disability, the preponderance of 
the evidence is against the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The RO granted service connection for arthritis of both knees 
in a July 1993 rating determination and assigned a 
noncompensable disability evaluation.  

At the time of a November 1994 VA examination, the veteran 
complained of burning radiating pain that came and went.  He 
noted a popping sensation on occasion.  The veteran was not 
having any subjective knee complaints at the time of the 
examination.  

Physical examination revealed that the knees were normal in 
appearance.  There were no obvious lesions or scars.  There 
was no swelling, obvious deformity, instability, or loose 
motion.  Range of motion was normal for flexion, extension, 
and medial and lateral rotation.  X-rays of the knees 
revealed no arthritic changes of either knee.  The right knee 
showed extensive linear bone plaque formation surrounding the 
proximal fibular shaft and a slight bowing deformity of the 
shaft, with secondary posttraumatic ossification due to 
injury.  The diagnosis was posttraumatic bilateral knee 
injury, functional limitations at this time, was rendered.  

At the time of a December 1995 VA examination, the veteran 
stated that he took ibuprofen for the pain in his knees and 
avoided running or walking long distances.  Examination of 
both knees revealed no tenderness to palpation.  Flexion was 
to 140 degrees while extension was to 0 degrees.  Moderately 
severe crepitus was felt in both knees on range of motion.  
The diagnosis was chondromalacia of both knees.  

At the time of an August 1997 VA examination, the veteran 
complained of bilateral knee pain.  Physical examination 
revealed extension to 0 degrees and flexion to 130 degrees.  
There was crepitation at the patellofemoral joints on both 
sides.  Anterior cruciate ligaments seemed to be intact but 
the examiner stated that there were arthritic changes and 
that the X-rays showed arthritic changes.  The diagnosis was 
arthrosis of both knee joints.  

At a March 1998 VA examination, the examiner stated that X-
rays of the knees did not reveal any evidence of arthritis.  

At his December 2000 hearing, the veteran testified that he 
had pain in his knees.  He indicated that his knees would pop 
but would not give out or lock.  He stated that it was 
painful to squat.  He used heat to alleviate pain.  He stated 
that he would have pain in his knees when it was cold.

At the time of a March 2002 VA examination, the veteran 
reported that his knee pain had increased in intensity over 
the years.  He complained of constant popping and cracking 
but denied any buckling or locking.  

Physical examination revealed a stiff antalgic gait.  There 
was slight varus alignment of the left knee.  There was no 
soft tissue swelling, scars, or effusions.  There was 
irregular bony hypertrophy of the patellae with tenderness 
over the suprapatellar areas of the bilateral knees.  There 
was coarse crepitus with motion of the knees.  

Active range of motion for the left and right knee was from 
0-140 degrees.  There was no weakness of the lower 
extremities.  There was a negative varus/valgus stress test, 
and negative McMurray's, Lachman's and drawer signs.  X-rays 
revealed no evidence of acute bilateral knee osseous injury 
or significant degenerative disease.  There were bilateral 
patellar enthesophytes and vascular calcifications.  A 
diagnosis of enthesophytes at the superior aspect of both 
patellae was rendered.  The examiner stated that the 
veteran's movements were somewhat slow in relation to his 
knee stiffness but there was no loss of motion due to pain 
and all special knee maneuvering tests were normal.  

Although service connected for arthritis in both knees, the 
most recent X-ray studies did not show degenerative joint 
disease.  One VA examiner had previously interpreted X-rays 
as showing arthritis, but all other examiners have found no 
such evidence.  Further, the most recent evidence takes 
precedence over prior examinations.  Francisco v. Brown, 7 
Vet App 55 (1994).  The evidence is thus against a finding 
that the veteran has X-ray evidence of arthritis, as would be 
necessary for a compensable evaluation under Diagnostic Code 
5003.

The most recent evidence also shows that the veteran has 
normal ranges of flexion and extension without additional 
limitation due to pain or other functional factors.  
38 C.F.R. § 4.40, 4.45, 4.59.  Even if bilateral patellar 
enthesophytes and vascular calcifications could somehow be 
viewed as the equivalent of an X-ray finding of arthritis, 
there is no objective evidence of limitation of motion.  For 
the same reasons, compensable evaluations are not warranted 
under Diagnostic Codes 5260 or 5261.

With regard to Diagnostic Code 5257, the VA examinations have 
consistently shown no instability or loose motion in either 
knee.  At the March 2002 VA examination, the veteran denied 
having any buckling or locking.  Relevant testing was all 
negative.  Based upon these findings, the weight of the 
evidence is against a compensable evaluation under Diagnostic 
Code 5257.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left or right knee disorders have resulted 
in frequent periods of hospitalization.  Moreover, there have 
been no findings that the veteran's left or right knee 
disorder markedly interferes with his employment; nor has the 
veteran reported such interference.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a heart disorder/hypertension is 
denied.  

An increased (compensable) evaluation for arthritis of the 
right knee is denied.  

An increased (compensable) evaluation for arthritis of the 
left knee is denied.


REMAND

In its December 2003 remand, the Board indicated that the AMC 
should adjudicate the claims of increased ratings for 
disabilities of the cervical and lumbar spine in light of the 
old and new rating criteria.  It does not appear that the AMC 
complied with the Board's request.  The Board notes that the 
last supplemental statement of the case issued with regard to 
these two disabilities was in March 2003.  During the course 
of the appeal, the criteria for rating diseases and injuries 
of the spine changed.  38 C.F.R. § 4.71a (2002 & 2005).  The 
AMC has not evaluated the veteran under the new rating 
criteria.  As the AMC did not comply with the Board's 
requested actions, the Board has no alternative but to remand 
these two issues.  

With regard to the issue of service connection for PTSD, the 
veteran has reported that he was stationed at an evacuation 
Hospital in Saudi Arabia where he served as a nuclear, 
biological, and chemical (NBC) specialist.  The veteran 
stated that he felt under great stress in his duties as an 
NBC specialist because he felt responsible for the lives of 
others at his duty station in the event of an NBC attack.  He 
also reported that he worked on litter crews at the hospital, 
transporting casualties from ambulances to triage.  The 
veteran noted that he saw several wounded casualties, 
including POWs, service members injured in an accidental 
missile explosion during training exercises, and service 
members injured when a SCUD missile hit a barracks in 
Dhahran.  

At his December 2000 hearing, the veteran testified that he 
was with the 8th Evac Hospital which came out of Fort Ord, CA 
and that the unit was set up at King Fahad in the National 
Airport.   

In its remand, the Board requested that the RO contact the 
Department of the Army to determine the name and location of 
the evacuation hospital in Saudi Arabia at which the veteran 
was stationed between December 1990 and May 1991.  

The Board further indicated that the RO should contact the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and request that they provide any 
verification they could of the veteran's alleged stressors.  
The RO was to inform the USASCRUR of the name and location of 
the evacuation hospital in Saudi Arabia at which the veteran 
was stationed between December 1990 and May 1991.  The Board 
further indicated that the RO was to ask USASCRUR to search 
appropriate records to determine whether, during that time 
period, the hospital received severely wounded POWs; service 
members wounded in an accidental missile explosion; or 
service members severely wounded on a SCUD attack on a 
barracks in Dhahran, Saudi Arabia.  

In June 2004, the AMC requested that the NPRC provide the 
name and location of the evacuation hospital in Saudi Arabia 
at which the veteran was stationed between December 1990 and 
June 1991.  In response to the AMC's request NPRC indicated 
that this was not a matter of record, but it supplied a copy 
of a DA Form 2-1 which showed the veteran's assignment.  No 
further action was taken by the AMC.   

The Board is of the opinion that the information supplied by 
he NPRC should have been forwarded to the USASCRUR to attempt 
to verify whether the claimed events occurred to the unit 
that the veteran was attached to while in Saudi Arabia.  

Accordingly, this matter is remanded for the following:  

1.  The AMC or RO should adjudicate the 
issues of increased evaluations 
degenerative disc and joint disease of 
the lumbar spine and degenerative disc 
disease of the cervical spine, taking 
into account the newly enacted rating 
criteria.

2.  The AMC or RO should contact USASCRUR 
and request that they provide any 
verification they can of the veteran's 
alleged stressors.  The AMC should 
forward the veteran's service personnel 
records on to the USASCRUR.  The AMC 
should request that the USASCRUR search 
appropriate records to determine whether 
during the period between December 1990 
and May 1991 that the hospital unit that 
the veteran was attached to received: 1) 
severely wounded POWs, 2) service members 
severely wounded in an accidental missile 
explosion, or 3) service members severely 
wounded in a SCUD attack on a barracks in 
Dhahran, Saudi Arabia.  

3.  After completion of the above, the 
AMC or RO should readjudicate the claims.  
If any of the claims remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the case should be 
remanded to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


